Name: Commission Regulation (EC) No 810/96 of 2 May 1996 correcting Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy;  agricultural policy
 Date Published: nan

 3 . 5 . 96 EN Official Journal of the European Communities No L 109/7 COMMISSION REGULATION (EC) No 810/96 of 2 May 1996 correcting Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in par ­ ticular Article 17 (14) thereof, Whereas Article 10 (2) of Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 592/96 (4), provides for a maximum tolerance of 2,00 %; whereas a mistake has crept into the Swedish translation of those provisions; whereas they should accordingly be corrected with effect on 1 July 1995; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 (Concerns the Swedish version only) Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968 , p. 13 . (*) OJ No L 307, 20 . 12. 1995, p. 10 . (3) OJ No L 144, 28 . 6. 1995, p. 22. (&lt;) OJ No L 84, 3 . 4. 1996, p. 31 .